United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., widow of R.B., Appellant
and
DEPARTMENT OF THE NAVY, LONG
BEACH NAVAL SHIPYARD, Long Beach, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
1
Thomas Martin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-1363
Issued: March 2, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 22, 2016 appellant, through counsel, filed a timely appeal from a March 1, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether the employee’s death on September 7, 2011 was causally related to
factors of his federal employment.
FACTUAL HISTORY
The employee, then a 43-year-old pipefitter and insulator, filed an occupational disease
claim (Form CA-2) on September 24, 1979, alleging that he developed asbestosis causally
related to factors of his federal employment. OWCP accepted a claim for asbestosis and the
employee stopped work in 1980. It commenced payment for total disability and received
compensation on the periodic rolls from December 2, 1981 until the date of his death on
September 7, 2011.
The September 15, 2011 certificate of death listed the causes of death as advanced
pulmonary fibrosis due to asbestosis, chronic obstructive lung disease, and ischemic heart
disease.
On September 17, 2011 appellant filed a claim for death benefits (Form CA-5), alleging
that her husband’s death was causally related to his accepted asbestosis conditions.
In a September 21, 2011 attending physician’s form report, Dr. Mukesh M. Patel, Boardcertified in cardiology and internal medicine and the employee’s attending physician, opined that
the direct cause of death was pulmonary fibrosis and that the employee’s death was due to the
accepted work-related injury because of asbestosis at work. He asserted that the employee
developed advanced pulmonary insufficiency due to pulmonary fibrosis.
In a hospital admission report dated August 15, 2011, received by OWCP on January 3,
2012, Dr. Patel advised that the employee had been experiencing shortness of breath and dyspnea
and had a massive edema of the leg. He noted that the employee had congestive heart failure,
with underlying right and left heart failure, biventricular failure, systolic and diastolic
dysfunction of the left ventricle, an underlying history of implantable cardioverter defibrillator,
end-stage lung disease, and pulmonary fibrosis.
In a hospital report/discharge summary dated September 5, 2011, received by OWCP on
October 21, 2011, Dr. Patel advised that the employee had been admitted because of shortness of
breath, with underlying right and left heart failure, severe pulmonary fibrosis, and pneumonia.
The employee was released and sent home for hospice care. Dr. Patel reported that the employee
also had end-stage chronic obstructive pulmonary disease and ischemic cardiomyopathy.
On March 12, 2012 OWCP received a report from Dr. Edward C. Federman, Boardcertified in internal medicine and pulmonary disease, and an OWCP medical adviser.
Dr. Federman opined that the question of whether the employee’s death was caused by asbestosrelated lung disease was complex. He noted that initial studies of asbestos were suggestive that
the inflammatory and thrombogermic effects of pulmonary exposure to asbestos might increase
the risk of cardiovascular disease. Dr. Federman advised, however, that further epidemiologic
studies of asbestos workers did not support atherosclerosis being provoked by asbestos exposure.

2

He noted that there was an increased risk of respiratory disease with pneumoconiosis, pleural
cancer, and lung cancer being increased, as well as peritoneal cancer in the subgroup of asbestos
workers, but no indication of increased risk of atherosclerotic cardiovascular disease or
congestive heart failure within this group.
Dr. Federman concluded that the employee apparently had advanced atherosclerosis,
congestive heart failure, and arrhythmias, which were the precipitating cause of his death,
exacerbated by type 2 diabetes mellitus and cigarette exposure, as well as asbestos exposure. He
opined that there was no evidence of acceleration of his atherosclerosis from the occupational
asbestos exposure.
In a decision dated May 18, 2012, OWCP denied appellant’s claim, finding that the
evidence of record failed to establish that the employee’s death was due to factors of his federal
employment.
On February 8, 2013 appellant, through counsel, requested reconsideration of the
May 18, 2012 decision.
In a March 19, 2013 report, Dr. Patel reiterated his opinion that the employee’s death was
due at least in part to his work-related asbestosis condition. He advised that the problem of
asbestosis was very common in ship builders. Dr. Patel noted that the employee was exposed to
asbestos for almost 13 years and underwent x-rays, which revealed classical bilateral pulmonary
fibrosis. He reported that the employee inhaled asbestos fibers, which was the reason he started
to have continuous slow progression of the disease over the years, and then became totally
disabled. Dr. Patel noted that he had reviewed the employee’s chest x-rays throughout this
period, all of which revealed significant bilateral pulmonary fibrosis. He also advised that the
employee developed restrictive lung disease, impaired diffusing capacity, and right heart failure.
Because the employee had right heart failure over a long period of time, he ultimately went into
left heart failure, and he was dependent on oxygen. Dr. Patel reported that the onset was
insidious and that the employee had progressive dyspnea over the years, with a dry cough, a
decrease in exercise tolerance, expiratory crackles, and wheezing, with forced exhalation and
markedly reduced lung capacity. He opined:
“In my opinion, (the employee) became totally disabled because he was exposed
to asbestos during working at the [shipyard], which led him to his detrimental
condition all along and precipitated all his other problems. Because of his
asbestosis, he had marked right heart failure and subsequently he needed an
implantable automatic cardioverter defibrillator which I placed, and he started to
have ventricular tachycardia. [The employee] also started to have swelling of the
lower extremities. He was extremely dyspneic throughout. [The employee’s]
terminal event was that he died because of asbestosis-related problems, like right
heart failure ultimately leading to left heart failure, ultimately leading to
extremely decreased oxygen diffusion capacity, which took away his life.”
By decision dated July 25, 2013, OWCP denied modification of the May 18, 2012
decision. It found that the weight of medical evidence remained with Dr. Federman’s report,
which was well reasoned and supported by relevant medical literature. OWCP further noted that

3

Dr. Federman is a specialist in the type of condition being claimed as causing the employee’s
death.
On November 11, 2013 appellant, through counsel, requested reconsideration of the
July 25, 2013 decision.
In a January 27, 2014 report, Dr. Federman advised that the employee had a 70 to 80
pack a year smoking history and quit smoking in 1979. He noted that the employee had a
myocardial infarction in 1979 and had cardiovascular problems for the remaining years of his
life; coronary artery bypass surgery was performed in January 2001. Dr. Federman reported that
the employee also developed type 2 diabetes mellitus at that time and had problems with
arrhythmias. The employee required a pacemaker placement, and had a cardioversion for atrial
fibrillation ventricular tachycardia in February 2006. Dr. Federman noted that the employee was
admitted to the hospital on September 5, 2011 with chronic kidney disease, as well as
atherosclerotic cardiovascular disease, and congestive heart failure and was placed on hospice
care at that time.
Dr. Federman advised that he had reviewed a medical study which showed that former
smokers had an elevated risk of ischemic heart disease. He inferred from this study that asbestos
is an independent contributor to cardiovascular disease, presumably from its inflammatory effect,
but that smoking is a much more profound cause of inflammation. Dr. Federman explained,
given that the addition of asbestos to smoking did not increase the risk, this implied that smoking
causes maximal inflammation and asbestos does not add to the process. He opined that, given
that the employee was still smoking around the time of his heart attack, this would indicate no
additional inflammation from his asbestos exposure, at least as it related to his atherosclerotic
heart disease. Dr. Federman advised that his initial reports did not support the correlation
between the asbestos exposure and atherosclerosis. He asserted that the possibility of some
acceleration on the basis of asbestos exposure seemed unlikely given the new epidemiologic
studies presented. Dr. Federman opined that this additional information reinforced and
confirmed his initial evaluation that there was no contributing cause from the employee’s
exposure to asbestos to his cardiovascular disease. He therefore reiterated his opinion that the
cause of the atherosclerotic cardiovascular disease that the employee had was due to his cigarette
smoking history and type 2 diabetes mellitus.
By decision dated February 12, 2014, OWCP denied modification of its prior decision. It
found that Dr. Federman’s opinion continued to represent the weight of medical opinion evidence
in the case, noting that his January 27, 2014 report again provided medical rationale explaining
why the employee’s death was not be related to his exposure to asbestos.
On November 10, 2014 appellant, through counsel, requested reconsideration.
In an August 21, 2014 report, received by OWCP on November 10, 2014, Dr. Patel
advised that the employee was directly exposed to asbestos and he opined that patients with
asbestosis were subject to a high risk of related lung disease through inhalation of the fibers. He
noted that during the employee’s years of exposure to asbestos, workers were not provided with
masks. Dr. Patel reported that the employee had a deteriorating lung condition, exacerbation of
chronic obstructive pulmonary disease, and pneumonitis. He opined that all of these problems

4

were due to the employee’s underlying asbestos exposure. Dr. Patel further noted that the
employee stopped smoking more than 30 years ago and that the employee also subsequently
developed coronary artery disease and that he underwent open heart surgery. He advised that the
employee’s left heart failure and subsequent asbestosis both contributed to his death.
Dr. Patel noted that the employee underwent a computerized axial tomography scan of
the chest in July 2011, suggestive of asbestosis, which created bilateral pneumonia, and right
heart failure. He opined that his general condition gradually and markedly deteriorated and that
ultimately, asbestosis took the employee’s life. Dr. Patel concluded that he was very confident,
without any doubt, that the cause of the employee’s death was asbestosis.
In a report dated December 29, 2014, Dr. Federman advised that he reviewed Dr. Patel’s
August 21, 2014 report and additional records. He noted that there was no question that asbestos
exposure increased inflammatory biomarkers and that, with animal models, there was evidence
of increased progression of atherosclerotic cardiovascular disease. Dr. Federman reiterated,
however, that the employee’s atherosclerosis was caused by his long-term smoking habit, and
was not causally related to his work-related asbestosis condition either by direct cause,
aggravation, precipitation, or acceleration.
By decision dated January 26, 2015, OWCP denied modification of its February 12, 2014
decision.
On December 3, 2015 counsel requested reconsideration.
In an October 30, 2015 report, received by OWCP on December 3, 2015, Dr. Patel
essentially reiterated his previous findings and conclusions.
By decision dated March 1, 2016, OWCP denied modification of its prior decision. It
found that the weight of the medical evidence was represented by Dr. Federman’s opinion that
the employee’s death was not causally related to a work-related condition. OWCP further found
that Dr. Patel’s additional reports did not support a finding that the employee’s death was caused,
precipitated, or accelerated by his asbestosis.
LEGAL PRECEDENT
Appellant has the burden of proving by the weight of the reliable, probative, and
substantial evidence that the employee’s death was causally related to his or her federal
employment. This burden includes the necessity of furnishing medical opinion evidence of a
cause and effect relationship based on a proper factual and medical background.3
The medical evidence required to establish causal relationship, generally, is rationalized
medical opinion evidence.4 Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
3

Kathy Marshall (James Marshall), 45 ECAB 827, 832 (1994); Timothy Forsyth (James Forsyth), 41 ECAB 467,
470 (1990).
4

See Naomi A. Lilly, 10 ECAB 560, 572-73 (1959).

5

between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant,5 must be one of reasonable medical certainty,6 and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
It is not necessary to provide a significant contribution of employment factors for the
purpose of establishing causal relationship.8
Section 8123(a) provides that, if there is a disagreement between the physician making
the examination for the United States and the physician of the employee, the Secretary shall
appoint a third physician who shall make an examination.9 It is well-established that, when a
case is referred to an impartial medical specialist for the purpose of resolving a conflict, the
opinion of such specialist, if sufficiently well rationalized and based on a proper factual and
medical background, must be given special weight.10
ANALYSIS
Appellant filed a claim for compensation based on the September 7, 2011 death of the
employee. The employee’s death certificate listed the causes of death as advanced pulmonary
fibrosis due to asbestosis, chronic obstructive lung disease, and ischemic heart disease. At the
time of his death, the employee had an accepted claim for asbestosis and was receiving disability
compensation. Appellant alleged that his accepted asbestosis caused or contributed to his
advanced pulmonary fibrosis, chronic obstructive lung disease, and ischemic heart disease. The
issue of causal relationship is a medical question.
Dr. Patel noted in the September 21, 2011 attending physician’s form report that the
direct cause of death was pulmonary fibrosis and that the employee’s death was due to the
accepted work-related injury. He noted that the employee developed advanced pulmonary
insufficiency due to pulmonary fibrosis. In a hospital report/discharge summary dated
September 5, 2011, received by OWCP on October 21, 2011, Dr. Patel advised that the employee
had been admitted because of underlying short of breath, with underlying right and left heart
failure, severe pulmonary fibrosis, and pneumonia. The employee was released to home for
underlying hospice care. Dr. Patel reported that the employee also had end-stage chronic
obstructive pulmonary disease and ischemic cardiomyopathy. In his March 19, 2013 and
August 21, 2014 reports, Dr. Patel further opined that the employee’s death was due at least in
part to his work-related asbestosis condition. Dr. Patel advised that the employee was exposed to
5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384-85 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

8

See Richard E. Simpson, 55 ECAB 490 (2004).

9

Regina T. Pellecchia, 53 ECAB 155 (2001).

10

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

6

asbestos for nearly almost 13 years and underwent x-rays, which revealed classical bilateral
pulmonary fibrosis. He reported that the employee inhaled asbestos fibers, which was the reason
he started to have continuous slow progression of the disease over the years, and then became
totally disabled. Dr. Patel advised that he had reviewed the employee’s chest x-rays throughout
this period, all of which revealed significant bilateral pulmonary fibrosis. He opined that the
employee became totally disabled because he was exposed to asbestos during work at the
employing establishment, which led to his detrimental condition, and precipitated all his other
problems.
Dr. Patel opined that, because of his asbestosis, the employee had marked right heart
failure and subsequently needed an implantable automatic cardioverter defibrillator; the
employee began to have ventricular tachycardia and died because of asbestosis-related problems,
like right heart failure ultimately leading to left heart failure, ultimately leading to extremely
decreased oxygen diffusion capacity. He concluded that he was very confident, without any
doubt, that the cause of the employee’s death was asbestosis.
Dr. Federman found in his January 27, 2017 report that there was no causal relationship
between the employee’s death and his accepted asbestosis. He noted that initial studies of
asbestos were suggestive that the inflammatory and thrombogermic effects of pulmonary
exposure to asbestos might increase the risk of cardiovascular disease, but, however, that further
epidemiologic studies of asbestos workers did not support atherosclerosis being provoked by
asbestos exposure. Dr. Federman opined that there was an increased risk of respiratory disease
with pneumoconiosis, pleural cancer, and lung cancer being increased, as well as peritoneal
cancer in the subgroup of asbestos workers, but no indication of increased risk of atherosclerotic
cardiovascular disease or congestive heart failure within this group. He advised that the
employee apparently had advanced atherosclerosis, congestive heart failure, and arrhythmias,
which were the precipitating cause of his death, exacerbated by type 2 diabetes mellitus and
cigarette exposure, as well as asbestos exposure. Dr. Federman reported that a medical study
showed that former smokers had an elevated risk of ischemic heart disease and opined that
asbestos was an independent contributor to cardiovascular disease, presumably from its
inflammatory effect, but that smoking was a much more profound cause of inflammation. He
concluded that there was no evidence of acceleration of his atherosclerosis from the occupational
asbestos exposure.
The Board finds that the reports are of equal weight and as such are in conflict. The
Board will remand the case for referral to an impartial medical specialist pursuant to 5 U.S.C.
§ 8123(a). After such further development as OWCP deems necessary, it should issue an
appropriate decision.
CONCLUSION
The Board finds that there is an unresolved conflict in medical opinion regarding whether
the employee’s asbestosis caused or contributed to his death. As such, the case is not in posture
for decision.

7

ORDER
IT IS HEREBY ORDERED THAT the March 1, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further development
consistent with this decision of the Board.
Issued: March 2, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

